Filed 8/29/14 P. v. Tablas CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                      D065026

         Plaintiff and Respondent,

         v.                                                      (Super. Ct. No. SCD234792)

IVAN TABLAS,

         Defendant and Appellant.

         APPEAL from a judgment of the Superior Court of San Diego County, Robert F.

O'Neill, Judge. The Judgment is affirmed.

         Sheila Quinlan, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         In April 2011 Ivan Tablas hit his wife, causing a traumatic condition. In July 2012

Tablas entered a negotiated guilty plea to inflicting corporal injury on a spouse

(Pen. Code, § 273.5, subd. (a)). In September, the court placed him on three years'

probation. In February 2013 Tablas, acting in propria persona, filed a motion to

terminate probation in order to avoid deportation. The court appointed counsel for Tablas
and in May, counsel filed a motion to withdraw the plea, incorporating the termination

motion. In June, the court denied the motions. Tablas appeals. We affirm.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal. 3d 436 (Wende). Pursuant to

Anders v. California (1967) 386 U.S. 738 (Anders) counsel mentions as a possible but not

arguable issue whether the court abused its discretion by denying the withdrawal motion.

       We granted Tablas permission to file a brief on his own behalf. He has not

responded. A review of the record pursuant to Wende, supra, 25 Cal. 3d 436 and Anders,

supra, 386 U.S. 738, including the possible issue listed pursuant to Anders, has disclosed

no reasonably arguable appellate issues. Tablas has been competently represented by

counsel on this appeal.

                                     DISPOSITION

       The judgment is affirmed.


                                                                               BENKE, J.

WE CONCUR:



MCCONNELL, P. J.



IRION, J.


                                            2